Citation Nr: 0433566	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran testified before the 
undersigned Judge at the RO in August 2004.  The veteran also 
submitted medical evidence at the August 2004 hearing, along 
with a signed statement waiving initial consideration of the 
evidence by the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a written statement dated in June 2003 
that his PTSD has worsened.  The veteran's wife testified 
that his PTSD has worsened since the most recent VA 
examination in March 2002.  

While a new examination is not required simply because of the 
time has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).  Although the 
Board regrets further delay in appellate review, the Board 
believes a new examination is required. 

In February 2002, the RO sent the veteran a VCAA notice 
letter.  The letter is inadequate as it fails to inform him 
of the type of evidence necessary to substantiate his claim 
for an increased rating.  The letter also fails to inform the 
veteran that he should submit any evidence he has in his 
possession which is relevant to his claim.

Moreover, during an August 2004 Travel Board hearing, the 
veteran testified that he received treatment for PTSD from 
the Detroit VAMC every 3 months.  He also testified that he 
was taken to a VA hospital in May 2004.  The most recent 
treatment report is dated in June 2003.  In order to fulfill 
its duty to assist, the Board must ensure that all pertinent 
VA records have been associated with the claims file.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC should send a VCAA notice 
letter which is in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  The notice 
must inform the appellant (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the appellant is expected to provide and 
(4) request that the appellant provide 
any evidence in his possession that 
pertains to the claim.  He must also be 
informed of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. § 
5103(a) and (b) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002);Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).  

2.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for PTSD since 1993.  The RO should 
then contact the medical providers and, 
following the procedures of 38 C.F.R. 
§ 3.159, obtain copies of all related 
medical records which are not already on 
file.  The RO should specifically attempt 
to obtain records from the veteran's 
psychiatric hospitalization in May 2004.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
medical examination to ascertain the 
nature, extent, and current severity of 
his PTSD.  It is imperative that the 
claims file be made available to and 
reviewed by the examiner in connection 
with the examination.  The examiner is to 
provide a multi-axial assessment, 
including the assignment of a Global 
Assessment Functioning (GAF) score; an 
explanation of what the score represents; 
and the percentage of the score 
representing impairment due solely to 
PTSD symptomatology.  The examiner should 
assess the extent of the occupational and 
social impairment due solely to PTSD.  
Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased rating 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. OSBORNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




